IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

VALERIE ARROYO and
DEREK OLIVARIA,

Plaintiffs,
1:21CV219

Vv.

SOUTHWOOD REALTY COMPANY, et al.,

Ne Ne Ne ee NN fe tee te

Defendants.

ORDER AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

This matter comes before the Court on a Complaint [Doc. #3] filed by Plaintiffs
Valerie Arroyo and Derek Olivaria. In conjunction with the Complaint, Plaintiffs also
submitted an Application to Proceed In Forma Pauperis. For the teasons set out below, this
action should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

“The federal in forma pauperis statute, first enacted in 1892 [and now codified at 28
U.S.C. § 1915], is intended to guarantee that no citizen shall be denied access to the courts
‘solely because his poverty makes it impossible for him to pay or secure the costs.”” Nasim v.
Warden, Md. House of Cortection, 64 F.3d 951, 953 (4th Cir. 1995) (quoting Adkins v. E.I.
DuPont de Nemouts & Co., 335 U.S. 331, 342 (1948)). “Dispensing with filing fees, however,
[is] not without its problems. Parties proceeding under the statute d[o] not face the same
financial constraints as ordinary litigants. In particular, litigants suing in forma pauperis d[o]
not need to balance the prospects of successfully obtaining relief against the administrative

costs of bringing suit.” Nagy v. Federal Med. Ctr. Butner, 376 F.3d 252, 255 (4th Cir. 2004).

Case 1:21-cv-00219-CCE-JEP Document 7 Filed 07/12/21 Page 1 of 10
To addtess this concern, the in forma pauperis statute provides that “the court shall
dismiss the case at any time if the court determines that —. . . (B) the action or appeal — (i) is
frivolous or malicious; (ii) fails to state a claim on which telief may be granted; or (iii) seeks
monetaty telief against a defendant who is immune ftom such telief.” 28 U.S.C. § 1915(€)(2).
As to the first of these grounds for dismissal, the United States Supreme Court has explained
that “a complaint, containing as it does both factual allegations and legal conclusions, is
frivolous where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490
U.S. 319, 325 (1989). “The word ‘frivolous’ is inherently elastic and not susceptible to
categorical definition. ... The term’s capaciousness directs lower courts to conduct a flexible
analysis, in light of the totality of the citcumstances, of all factors bearing upon the frivolity of
a claim.” Nagy, 376 F.3d at 256-57 (some internal quotation marks omitted).

As to the second grounds for dismissal, a plaintiff “fails to state a claim on which telief
may be gtanted,” 28 U.S.C. § 1915(e)(2)(B) (ii), when the complaint does not “contain sufficient
factual matter, accepted as true, to ‘state a claim to telief that is plausible on its face.”’ Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis added) (internal citations omitted) (quoting Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). ‘This standard “demands mote than an
unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. In other words, “the tenet
that a court must accept as ttue all of the allegations contained in a complaint is inapplicable
to legal conclusions. Threadbare recitals of the elements of a cause of action, suppotted by

mete conclusory statements, do not suffice.” Id.’ In addition, the Court may anticipate

 

1 Although the Supreme Court has reiterated that “[a] document filed pro se is to be liberally construed and a
pro se complaint, however inartfully pleaded, must be held to less stringent standards than formal pleadings
drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal citations and quotation marks

2

Case 1:21-cv-00219-CCE-JEP Document 7 Filed 07/12/21 Page 2 of 10
affirmative defenses which are cleat on the face of the complaint. Todd v. Baskerville, 712
F.2d 70 (4th Cir. 1983).

The third ground for dismissal under 28 U.S.C. § 1915(e)(2)(B) generally applies to
situations in which doctrines established by the United States Constitution or at common law
immunize governments and/or government personnel from liability for monetary damages.
See, ¢.g., Pennhutst State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984) (discussing sovereign
immunity of states and state officials under Eleventh Amendment); Pierson v. Ray, 386 US.
547 (1967) (desctibing interrelationship between 42 U.S.C. § 1983 and common-law immunity
doctrines, such as judicial, legislative, and prosecutorial immunity).

In the present case, Plaintiffs bring claims against a range of defendants for allegedly
violating the Plaintiffs’ rights during their state eviction proceedings. In all, Plaintiffs bring 22
claims against 26 Defendants. Plaintiff names the following as Defendants: Southwood Realty
Company; Daniel Ratchford, Vice President of Southwood Realty Company; Herman E.
Ratchford, Jt., President of Southwood Realty Company; Triangle of Cloister, d/b/a Cloister
of Concotd, Inc.; Luz Gordon, Propetty Manager at Cloister of Concord Apartment Homes;
Jated M Schmidt, an attorney with Loebsack & Brownlee, PLLC; Loebsack & Brownlee,
PLLC; Christopher M. Vann of Vann Law Firm, P.A.; Vann Law Firm, PA; Magistrate
Colleen P. Broome, Cabarrus County Small Claims Court; Cabarrus County District Court;

Patricia R. Hoskins, Clerk of Court at Cabarrus County District Court; Elizabeth Thomas,

 

omitted), the United States Court of Appeals for the Fourth Circuit has “not read Erickson to undermine
Twombly’s requirement that a pleading contain more than labels and conclusions,” Giarratano v. Johnson,
521 F.3d 298, 304 n.5 (4th Cir. 2008) (internal quotation matks omitted) (applying ‘Twombly standard in
dismissing pro se complaint).

 

Case 1:21-cv-00219-CCE-JEP Document 7 Filed 07/12/21 Page 3 of 10
Clerk of Court at Cabatrus County District Court; Patrick A. Johnson, an attorney with
Brownlee, Whitlow & Praet Property Solutions of Law; Brownlee, Whitlow & Praet Property
Solutions of Law; the North Carolina State Bar; Magistrate Shawn Mortis, Iredell County
District Court; City of Concord, NC; Concord County Commission Board; City Council of
Cabatrus County Board; North Carolina Industrial Commission; North Carolina State
Attorney Genetal’s Office; Josh Stein, Attorney General of North Carolina; North Carolina
Department of Justice; Cabarrus County Superior Court; and the Concord & Kannapolis
Tribune.

First, regarding the claims against Magistrate Judge Broome, Cabarrus County District
Court, Clerks of Court Patricia R. Hoskins and Elizabeth Thomas, Magistrate Judge Shawn
Motris, and Cabarrus County Superior Court, such claims ate barred by judicial immunity.
Judges have absolute immunity for their judicial actions. Stump v. Sparkman, 435 U.S. 349
(1978). Clerks of Court ate accorded derivative absolute immunity when they act in obedience
to judicial order or under the court’s direction. See, e.g., McCray v. Maryland, 456 F.2d 1 (4th
Cir. 1972). Plaintiffs allege that Judge Broome abused her discretion in ruling against Plaintiffs,
that the Clerks of Court stopped accepting payments of rent to hold in trust pending resolution
of the eviction case after the case was dismissed without prejudice, that Judge Motris
etroneously failed to acknowledge certain evidence from prior proceedings and erroneously
stated in open coutt that the case did not qualify for the eviction moratorium under the Federal
CARES Act, and that vatious other Judges in the Cabarrus County District and Superior
Courts either erroneously tuled against Plaintiffs or denied a jury trial. Because all those

actions ate taken in the Defendants’ roles as judges, ot at the direction of the court in the case

Case 1:21-cv-00219-CCE-JEP Document 7 Filed 07/12/21 Page 4 of 10
of Defendants Hoskins and Thomas, all Defendants are entitled to absolute immunity.
Therefore, all claims against Defendants Broome, Morris, Hoskins, Thomas, Cabarrus County
District Court, and Cabarrus County Superior Court should be dismissed. Additionally,
Plaintiffs Fourth Claim for Relief appears to only relate to the actions and officials discussed
above, so that claim should be dismissed.1

In addition, as to the claims asserted against the state entities and state officials in their
official capacities, the North Carolina Attorney General’s Office, Attorney General Josh Stein
in his official capacity, the North Carolina Department of Justice, and the North Carolina
Industrial Commission, those claims ate batred by the Eleventh Amendment. “The Supreme
Court has recognized that the docttine of sovereign immunity under the Eleventh Amendment
extends beyond the literal text of the Eleventh Amendment to prevent a state from being sued
by one of its own citizens without its consent.” Waste Management Holdings, Inc. v. Gilmore,
252 F.3d 316, 329 (4th Cir. 2001) (citing Alden v. Maine, 527 U.S. 706, 727-28 (1999)). The
Supreme Coutt has also held that states and “state officials, sued for monetary telief in their
official capacities” ate not “persons” subject to suit under § 1983. Hafer v. Melo, 502 U.S. 21,

25-26 (1991) (citing Will v. Michigan Dept. of State Police, 491 U.S. 58 (1989)). Thus, to the

 

1 To the extent Plaintiffs may be attempting to challenge or appeal judgments of the state courts, those claims
would be batred by the Rooker-Feldman doctrine. District courts “do not have jurisdiction ... over challenges
to state court decisions in particular cases arising out of judicial proceedings even if those challenges allege that
the state court's action was unconstitutional.” Dist. of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462, 486
(1983); see Rooker v. Fid. Tr. Co., 263 U.S. 413, 415-16 (1923). The Supreme Court has clarified that the
Rooket-Feldman docttine applies in cases where “the losing party in state court filed suit in federal court after
the state proceedings ended, complaining of an injury caused by the state-court judgment and seeking review
and rejection of that judgment.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291 (2005). “Tn
other words, the doctrine simply precludes federal district courts from exercising what would be, in substance,
appellate jurisdiction over final state-court judgments.” Hulsey v. Cisa, 947 F.3d 246, 250 (4th Cir. 2020) (citing
Thana v. Bd. of License Comm'ts for Charles Cty., Matyland, 827 F.3d 314, 319-20 (4th Cir. 2016)).

5

 

Case 1:21-cv-00219-CCE-JEP Document 7 Filed 07/12/21 Page 5 of 10
extent Plaintiff asserts claims against state entities or for damages against state officials in their
official capacity, those claims should be dismissed.

The Court next considers Atroyo and Olivaria’s federal law claims as to the remaining
Defendants. Plaintiffs’ Third, Sixth, Ninth, Thirteenth, and Nineteenth Claims for Relief
broadly assert federal constitutional violations on the part of all Defendants. These claims
primarily allege racial discrimination, denial of due process, and inftingement on freedom of
the ptess, along with violations of the Constitution or Bill of Rights more broadly. However,
none of the Plaintiffs’ Constitutional claims amount to more than vague or conclusory
statements that they were discriminated against. The Complaint asserts several times that Mr.
Olivatia has a mental disability, and that various Defendants acted in bad faith with him or
took advantage of him. Plaintiffs also assert that various Defendants failed to ensure that all
citizens teceive equal treatment and due process duting administrative and judicial
proceedings. Additionally, Plaintiffs contend that the Concord & Kannapolis T'ribune failed
to investigate their case ot publish stories related to the allegations against local officials. These
genetal allegations, without more detail connecting the protected characteristic, the harm
done, and the constitutional tight at stake, amount to no more than “unadorned, the-
defendant-unlawfully-harmed-me accusation|s]” that fail to “state . . . claim|[s] to relief that
[ate] plausible on [their] face.” Iqbal, 556 U.S. at 678 (citations removed). Furthermore, there
is no allegation of facts to support an inference that the Plaintiffs’ race played a part in the
alleged violations.

Moteover, to the extent Plaintiff asserts claims against private individuals and

companies, including Southwood Realty Company, Daniel Ratchford, Herman E. Ratchford,

Case 1:21-cv-00219-CCE-JEP Document7 Filed 07/12/21 Page 6 of 10
Jr., Triangle of Cloister, d/b/a Cloister of Concord, Inc., Luz Gordon, Jared M. Schmidt,
Loebsack & Brownlee, PLLC, Christopher M. Vann, Vann Law Fitm, P.A., Patrick A.
Johnson, Brownlee, Whitlow & Praet Property Solutions of Law, and the Concord &
Kannapolis Tribune, those individuals are not subject to suit under 42 U.S.C. § 1983 for alleged
constitutional violations because there is no basis to conclude that they were acting under
color of state law. “To state a claim under Section 1983, a plaintiff must show that the alleged
constitutional deprivation at issue occurred because of action taken by the defendant ‘under
color of ... state law.’ The traditional definition of acting under color of state law requites that
the defendant in a § 1983 action have exercised power possessed by virtue of state law and
made possible only because the wrongdoer is clothed with the authority of state law. Section
1983’s color-of-law prerequisite is synonymous with the mote familiar state-action
requirement applicable to Fourteenth Amendment claims, and the analysis for each is identical.
Both inquities demand that the conduct allegedly causing the deprivation of a federal right be
fairly attributable to the State.” Davison v. Randall, 912 F.3d 666, 679 (4th Cir. 2019) (internal
citations and quotations omitted); see also Mentavlos v. Anderson, 249 F.3d 301 (4th Cit.
2001) (“Like the state-action requitement of the Fourteenth Amendment, the undet-colot-of-
state-law element of § 1983 excludes from its teach merely private conduct, no matter how
discriminatory or wrongful... . The state action requirement reflects judicial recognition of
the fact that most tights secured by the Constitution are protected only against infringement
by governments.” (citations and quotations omitted)).

For all of these reasons, to the extent the Plaintiffs’ Third, Sixth, Ninth, ‘Thirteenth,

and Nineteenth claims assert federal constitutional claims, the Court recommends dismissal.

Case 1:21-cv-00219-CCE-JEP Document7 Filed 07/12/21 Page 7 of 10
The Plaintiffs Seventeenth and Twenty-First claims allege violations of the Americans
with Disabilities Act (“ADA”). While the claims are not entirely cleat, it appears that the
claims ate based on alleged disctimination against Mr. Olivaria for his mental disability. As to
the public official and public entity Defendants, the ADA provides that “no qualified
individual with a disability shall, by reason of such disability, be excluded from participation
in ot be denied the benefits of the setvices, progtams, ot activities of a public entity, or be
subjected to discrimination by any such entity.” 42 U.S.C. § 12132. As discussed above
regarding the alleged constitutional violations, Plaintiffs have failed to plead more than general,
conclusory allegations regarding Mr. Olivaria’s mental disability, and have not connected that
disability to any discriminatory acts on the patt of Defendants. Therefore, the Court
recommends dismissal of Plaintiffs’ Seventeenth and Twenty-First claims to the extent those
claims are brought under the ADA.

Having liberally construed the Complaint, it appears that all other claims arise from
state law, including the First (negligence), Second (unfair and deceptive practices), Fifth (legal
malpractice), Seventh (civil conspiracy), Eighth (andlord/tenant retaliation), Tenth (state tort
act), Eleventh (consumet fraud), Twelfth (breach of contract), Thirteenth (breach of fiduciary
duty), Fourteenth (violation of ethics rules), Fifteenth (public corruption by state officials),
Sixteenth (abuse of discretion), Seventeenth (obstruction of justice), Eighteenth (defamation),
Nineteenth (failure to act in accordance with vatious state laws), Twentieth (intentional
infliction of emotional distress), Twenty-First (violation of the North Carolina Persons with
Disabilities Act), and Twenty-Second (violation of tenant’s rights laws) claims for relief.

Because the Court recommends dismissal of all the Plaintiffs’ federal claims, the Court also

Case 1:21-cv-00219-CCE-JEP Document7 Filed 07/12/21 Page 8 of 10
recommends dismissal of the state law claims for lack of subject matter jurisdiction. Under
28 U.S.C. § 1367, the Court has supplemental jurisdiction over state law claims if they are “‘so
related to claims in the action within [the Court’s] original jurisdiction that they form patt of
the same case ot controversy.” The Court may decline to exercise supplemental jurisdiction
over a state law claim where the Court has dismissed all federal clatms. 28 U.S.C. § 1367(c)(3).
Here, where the Court has recommended dismissal of all federal claims at the outset of the
case, ptiot to Defendants having been served, the Court finds that the remaining state law
claims would be better addressed in state court.

Based on the above analysis, the Plaintiffs’ request to proceed 7m forma pauperis should
not be approved, with the exception that i” forma pauperis status shall be granted for the sole
purpose of entering this Order and Recommendation.

The Court notes that Plaintiff has filed a Motion for Hearing [Doc. #5], but no hearing
is necessaty ot approptiate. Therefore, that request will be denied.

IT IS THEREFORE ORDERED that ix forma pauperis status be granted for the sole
purpose of entering this Order and Recommendation.

Il IS FURTHER ORDERED that Plaintiffs Motion for Hearing [Doc. #5] is
DENIED.

IT IS RECOMMENDED that Plaintiffs’ federal law claims be dismissed putsuant to
28 U.S.C. § 1915(e)(2)(B) for failure to state a claim on which relief may be granted, as well as

fot seeking monetary relief against defendants who are immune from such relief.

Case 1:21-cv-00219-CCE-JEP Document7 Filed 07/12/21 Page 9 of 10
IT IS FURTHER RECOMMENDED that the Court decline to exercise supplemental
jurisdiction over Plaintiffs’ state law claims, and that such claims be dismissed without

ptejudice for lack of subject matter jurisdiction.
This, the 12 day of July, 2021.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

10

Case 1:21-cv-00219-CCE-JEP Document 7 Filed 07/12/21 Page 10 of 10
